Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2017/0060850) in view of Varerkar (US 2017/0280235) and Bailey (US 2014/0129207).
With respect to claim 1, Lewis teaches a system for translating speech (e.g. the system of Fig 5, see also Figs 2-4 for performing speech translation [0013]), comprising:
 a wearable apparatus (e.g. wearable apparatus 502 Fig 5 [0044], see also wearable apparatus in Figs 2-4) comprising:

an interface to a translation service (e.g. computing device 516 Fig 5 [0044] is an interface to a translation service), the interface to the translation service in communication with the first communication interface via a second communication interface (e.g. computing device 516 is in communication with wireless communication unit 512 Fig 5 via communication unit 550 Fig 5 [0044]);
wherein processors in the wearable apparatus and interface to the translation service are configured to, cooperatively: obtain an input audio signal from the array of microphones (e.g. the processors cooperate to obtain an input audio signal from the microphones 504, as suggested by 508/506 in Fig 5 [0044]), the audio signal containing an utterance (e.g. the audio containing a speech/utterance, as suggested in [0027], [0031], [0044]);
determine whether the utterance originated from a wearer of the apparatus or from a person other than the wearer (e.g. the microphone array can be used for sound source location (SSL) of the participants 206, 208 in the conversation or to reduce input noise, also sound source separation can be used to help to identify which participant 206, 208 in the conversation is speaking [0027]; 
obtain a translation of the utterance by sending a translation request to the translation service (e.g. obtain translation of speech in 1st language 506 by sending a translation request to 
output the translation via the loudspeaker (e.g. the translated speech 518 is output by the loudspeaker 520 so that both the first user/wearer 508 and at least another nearby person 510 can hear the translated speech, [0046]); 
Even though Lewis teaches the translated speech 518 is output by the loudspeaker 520 in [0046] and the microphone array can be used for sound source location (SSL) of the participants 206, 208 in the conversation in [0027], he fails to teach selectively output the translation via the loudspeaker based upon metadata indicating which of the wearer or the other person is the audience for the translation; and
 wherein at least one communication between two of (i) the wearable device, (ii) the interface to the translation service, and (iii) the translation service includes metadata indicating which of the wearer or the other person was the source of the utterance.
Varerkar teaches a communication between users Fig 5 [0049] which includes metadata (e.g. markers and indicators [0032]) indicating which of the wearer or the other person was the source of the utterance (e.g. markers or other indicators may be generated that indicate a captured audio signal is from a particular source [0032]). 
Lewis and Varerkar are analogous art because they all pertain to communication between users. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis with the teachings of Varerkar to include: wherein at least one communication between two of (i) the wearable device, (ii) the interface to the translation service, and (iii) the translation service includes metadata indicating st language and the speech in the 2nd language and their sources in the system of Lewis, by using the markers and/or indicators in [0032] of Varerkar.
Still the combination fails to teach selectively output the translation via the loudspeaker based upon metadata indicating which of the wearer or the other person is the audience for the translation;
Bailey teaches selectively output the translation (e.g. selectively outputting the translation of an utterance, see Fig 8 [0106]) via the loudspeaker (e.g. via a loudspeaker as suggested in [0088]) based upon metadata (e.g. based upon visual indicator in Fig 8 [0107]-[0109]) indicating which of the wearer or the other person is the audience for the translation (e.g. indicating which of the persons 420 or 430 is the audience of the translation, see Fig 8 [0102]-[0109]);
Lewis and Bailey are analogous art, because they all pertain to translating utterances and outputting the translated utterances via a speaker. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis with the teachings of Bailey to include: selectively output the translation via the loudspeaker based upon metadata indicating which of the wearer or the other person is the audience for the translation, as suggested by Bailey in Fig 8 [0102]-[0109]. The benefit of this modification would be to clearly distinguish between the speakers


With respect to claim 2, Lewis in view of Varerkar and Bailey teaches the system of claim 1, wherein the interface to the translation service comprises a mobile computing device (Lewis e.g. computing device 516 Fig 5 [0045]) including a third communication interface (Lewis e.g. communication interface 550 Fig 5 and related software allowing computing device 516 to communicate with server 546 Fig 5) for communicating over a network (Lewis e.g. for communicating over network 548 Fig 5 [0044]-[045]).
With respect to claim 3, Lewis in view of Varerkar and Bailey teaches the system of claim 1, wherein the interface to the translation service comprises the translation service itself (Lewis e.g. the computing device 516 Fig 5 itself), the first and second communication interfaces (Lewis e.g. 512 and 550 Fig 5) both comprising interfaces for communicating over a network (Lewis e.g. comprise interfaces for communicating over a network, as suggested in [0044]-[0046]).
With respect to claim 4, Lewis in view of Varerkar and Bailey teaches the system of claim 1, wherein at least one communication between two of (i) the wearable device, (ii) the interface to the translation service, and (iii) the translation service includes metadata indicating which of the wearer or the other person is the audience for the translation (Varerkar e.g. markers or other indicators may be generated that indicate a captured audio signal is from a particular source [0032] i.e. the audience for translation in the modification of claim 1, see the rejection of claim 1).

With respect to claim 5, Lewis in view of Varerkar and Bailey teaches the system of claim 4, wherein the communication including the metadata indicating the source of the utterance and the communication including the metadata indicating the audience for the translation are the same communication (e.g. once the marker/indicator is included in the audio stream as suggested in [0032] of Varerkar, the combination would have taught ‘the communication including the metadata indicating the source of the utterance i.e. the marker/indicator indicating the wearer of Lewis and the communication including the metadata indicating the audience for the translation i.e. the marker/indicator indicating the same wearer who requested the translation of the 1st language are the same communication’).
With respect to claim 6, Lewis in view of Varerkar and Bailey teaches the system of claim 4, wherein the communication including the metadata indicating the source of the utterance and the communication including the metadata indicating the audience for the translation are separate communications (e.g. once the marker/indicator is included in the audio stream as suggested in [0032] of Varerkar, the combination would have taught ‘the communication including the metadata indicating the source of the utterance i.e. the marker/indicator indicating the wearer of Lewis and the communication including the metadata indicating the audience for the translation i.e. the marker/indicator indicating the other person/wearer who requested the translation of the 1st language are separate communications’).
With respect to claim 7, Lewis in view of Varerkar and Bailey teaches the system of claim 6, wherein the translation response includes the metadata indicating the audience for the translation (Lewis e.g. the response 518 Fig 5 would include the marker/indicator indicating the audience for the translation, since the marker/indicator would be inserted in the response 518 as suggested in [0032] of Varerkar which disclosed that markers may be inserted into the audio stream).

With respect to claim 8, Lewis in view of Varerkar and Bailey teaches the system of claim 1, wherein obtaining the translation further comprises: transmitting the input audio signal to the mobile computing device (Lewis e.g. 506 Fig 5 transmitting the speech in 1st language to computing device 516), instructing the mobile computing device to perform the steps of sending the translation request to the translation service (Lewis e.g. instructing the computing device 516 to transmit the translation request to server 546 Fig 5) and receiving the translation request form the translation service (Lewis e.g. receiving the translation request from server 546 Fig 5 in nd language), and receiving the output audio signal from the mobile computing device (Lewis e.g. receiving output 518 from computing device 516 Fig 5 [0044]-[0046]).
With respect to claim 9, Lewis in view of Varerkar and Bailey teaches the system apparatus of claim 8, wherein the metadata indicating the source of the utterance is attached to the request by the wearable apparatus (Varerkar e.g. the marker may be inserted into the audio stream [0032]).
With respect to claim 10, Lewis in view of Varerkar and Bailey teaches the system of claim 8, wherein the metadata indicating the source of the utterance is attached to the request by the mobile computing device (Varerkar e.g. the marker may be inserted into the audio stream [0032]).
With respect to claim 11, Lewis in view of Varerkar and Bailey teaches the system of claim 10, wherein the mobile computing determines whether the utterance originated from the wearer or from the other person by applying two different sets of filters to the first audio signal to produce two filtered audio signals (Lewis e.g. the microphone array can be used for sound source location (SSL) of the participants 206, 208 in the conversation or to reduce input noise [0027]), and comparing a speech-to-noise ratio in each of the two filtered audio signals (Lewis e.g. using sound source separation to help identify which participant 206, 208 in the conversation is speaking [0027] suggest ‘comparing a speech-to-noise ratio in each of the two filtered audio signals’).
With respect to claim 12, Lewis in view of Varerkar and Bailey teaches the system of claim 8, wherein
at least one communication between two of (i) the wearable device, (ii) the interface to the translation service, and (iii) the translation service includes metadata indicating which of the 
the metadata indicating the audience for the translation is attached to the request by the wearable apparatus (Varerkar e.g. the marker may be inserted into the audio stream [0032] suggest ‘the metadata indicating the audience for the translation is attached to the request by the wearable apparatus’ in the combination).
With respect to claim 13, Lewis in view of Varerkar and Bailey teaches the system of claim 8, wherein
at least one communication between two of (i) the wearable device, (ii) the interface to the translation service, and (iii) the translation service includes metadata indicating which of the wearer or the other person is the audience for the translation (Varerkar e.g. markers or other indicators may be generated that indicate a captured audio signal is from a particular source [0032] as modified in the rejection of claim 1), and
the metadata indicating the audience for the translation is attached to the request by the mobile computing device (Varerkar e.g. the marker may be inserted into the audio stream [0032] suggest ‘the metadata indicating the audience for the translation is attached to the request by the mobile computing device’ in the combination).
With respect to claim 14, Lewis in view of Varerkar and Bailey teaches the system of claim 4, wherein
at least one communication between two of (i) the wearable device, (ii) the interface to the translation service, and (iii) the translation service includes metadata indicating which of the wearer or the other person is the audience for the translation (Varerkar e.g. markers or other 
the metadata indicating the audience for the translation is attached to the request by the translation service (Varerkar e.g. the marker may be inserted into the audio stream [0032] suggest ‘the metadata indicating the audience for the translation is attached to the request by the translation service’ in the combination).
With respect to claim 15, Lewis in view of Varerkar and Bailey teaches the wearable apparatus of claim 1, wherein the wearable apparatus determines whether the utterance originated from the wearer or from the other person before sending the translation request (Lewis e.g. 502 Fig 5 determines whether the speech originated from 206 or 208 [0027]), by applying two different sets of filters to the first audio signal to produce two filtered audio signals (Lewis e.g. by applying beamforming, as suggested in [0025] i.e. applying two different sets of filters to the first audio signal to produce two filtered audio signals), and comparing a speech-to-noise ratio in each of the two filtered audio signals (Lewis e.g. using sound source separation to help identify which participant 206, 208 in the conversation is speaking [0027] suggest ‘comparing a speech-to-noise ratio in each of the two filtered audio signals’).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675